                                                                                       FILED
                                                                                    U.S. DISTRICT COURT
                                                                                  MIDDLE DISTRICT OF TENN.


                             UNITED STATES DISTRICT COURT                             ,;AN 0 9 2019
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA                         )                                     ?0
                                                                                            TY CLERK
                                                              NO.e             o o
        V.                                        )
                                                                     18 U.S.C. § 912
 TOORAJ SOHRABI SEDEH                             )                  18 U.S.C. § 1001(a)(2)

                                    INDICTMENT
                                           CC)TTNT (INR.


        THE GRAND JURY CHARGES:

        Between on or about September 28, 2018, and on or about October 4, 2018, in the Middle

District of Tennessee, TOORAJ SOHRABI SEDEH did knowingly falsely assume and pretend

to be an officer or employee acting under the authority of the United States or any department,

agency, or officer thereof, to wit: a deputy and officer of the United States Marshals Service, and

in such assumed and pretended character did act as such.

        In violation of Title 18, United States Code, Section 912.

                                          COUNT TWO

        THE GRAND JURY FURTHER CHARGES:

        On or about November 15, 2018, in the Middle District of Tennessee, TOORAJ

SOHRABI SEDEH did knowingly falsely assume and pretend to be an officer or employee acting

under the authority of the United States or any department, agency, or officer thereof, to wit: a

deputy and officer of the United States Marshals Service, and in such assumed and pretended

character did act as such.

       In violation of Title 18, United States Code, Section 912.




       Case 3:19-cr-00002 Document 1 Filed 01/09/19 Page 1 of 2 PageID #: 1
                                         COUNT THREE

        THE GRAND JURY FURTHER CHARGES:

       Between on or about November 25, 2018, and on or about December 10, 2018, in the

Middle District of Tennessee, TOORAJ SOHRABI SEDEH did knowingly falsely assume and

pretend to be an officer or employee acting under the authority of the United States or any

department, agency, or officer thereof, to wit: a deputy and officer of the United States Marshals

Service, and in such assumed and pretended character did act as such.

       In violation of Title 18, United States Code, Section 912.

                                         COUNT FOUR

       THE GRAND JURY FURTHER CHARGES:

       On or about November 21, 2018, in the Middle District of Tennessee, TOORAJ

SOHRABI SEDEH did willfully and knowingly make materially false, fictitious, and fraudulent

statements and representations in a matter within the jurisdiction of the executive branch of the

Government of the United States, to wit: providing false answers regarding his background,

employment, and affiliation with the United States Marshals Service to a Deputy United States

Marshal.

       In violation of Title 18, United States Code, Section 1001(a)(2).

                                                     •




DONALD Q. COCHRAN
UNITE]1 STATES ATTORNEY




ASSISTANT MITED STATES ATTORNEY


                                                2
      Case 3:19-cr-00002 Document 1 Filed 01/09/19 Page 2 of 2 PageID #: 2
